Fourth Court of Appeals
                                    San Antonio, Texas

                                         JUDGMENT
                                       No. 04-18-00546-CR

                                    Leslie Ann GONZALES,
                                            Appellant

                                                 v.

                                      The STATE of Texas,
                                            Appellee

                   From the County Court at Law No. 14, Bexar County, Texas
                                    Trial Court No. 561258
                           Honorable Susan Skinner, Judge Presiding

           BEFORE JUSTICE ALVAREZ, JUSTICE CHAPA, AND JUSTICE RIOS

       In accordance with this court’s opinion of this date, the trial court’s judgment of conviction
is AFFIRMED.

       SIGNED August 7, 2019.


                                                  _____________________________
                                                  Luz Elena D. Chapa, Justice